In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1290 
LEONARD LOVENTHAL, 
                                                  Creditor‐Appellant, 

                                  v. 

ZISL TAUB EDELSON, 
                                                     Debtor‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 15 C 6397 — Elaine E. Bucklo, Judge. 
                     ____________________ 

 ARGUED DECEMBER 13, 2016 — DECIDED DECEMBER 21, 2016 
               ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  Mrs.  Edelson  filed  a  Chapter  13 
bankruptcy  petition  in  the  U.S.  Bankruptcy  Court  for  the 
Northern District of Illinois, hoping to erase a debt owed by 
her. She and her husband Claude (who did not join her peti‐
tion or file his own) had in 2001 bought a single‐family home 
in  Chicago  that  the  parties  refer  to  as  the  “Farwell  Resi‐
dence,”  and  together  became  the  owners  of  the  home  as 
“tenants  by  the  entirety.”  Thirteen  years  later,  about  seven 
2                                                       No. 16‐1290 


months  before  Mrs.  Edelson  filed  her  bankruptcy  petition, 
the couple conveyed the home to the husband’s living trust. 
The  conveyance  states  that  “the  beneficial  interest”  in  the 
trust  is  held  by  both  Mr.  and  Mrs.  Edelson,  “husband  and 
wife, as tenant[s] by the entirety.” 
    Mrs. Edelson’s bankruptcy petition named as one of her 
unsecured  creditors  Leonard  Loventhal,  a  former  husband; 
her  debt  to  him—just  over  $92,000—was  based  on  a  judg‐
ment  that  he’d  obtained  against  her.  Often  in  a  Chapter  13 
bankruptcy plan some of the debtor’s most important prop‐
erty  is  deemed  “exempt”—i.e.,  not  available  for  paying  off 
creditors. Mrs. Edelson proposed a payment plan that would 
give  Loventhal  $16,000  over  five  years,  but  she  designated 
the  Farwell  Residence  as  exempt.  In  his  appeal  to  us  Lov‐
enthal  challenges  the  designation  of  the  Edelsons’  house  as 
exempt, obviously hoping the property will become a part of 
Mrs. Edelson’s assets that he can draw on. 
    Loventhal  concedes,  however,  that  if  Mrs.  Edelson  is  a 
tenant by the entirety (which he denies, as we’ll see), her in‐
terest  in  the  home  would  be  exempt  from  his  bankruptcy 
claim.  A  tenancy  by  the  entirety  allows  spouses  (and  only 
spouses)  to  own  property  together  as  a  single  legal  entity. 
Each must have an equal undivided interest in the property 
and a right of survivorship; neither may have the power act‐
ing  alone  to  alienate  the  property.  Creditors  of  one  of  the 
spouses  may  not  attach  and  sell  the  interest  of  a  debtor 
spouse;  only  creditors  of  the  couple  may  attach  and  sell  the 
interest in the property owned by a tenancy by the entirety; 
and so a tenant by the entirety may not sell or give away his 
interest in the property without the consent of the other ten‐
ant.  Upon  the  death  of  one  of  the  spouses  the  deceased 
No. 16‐1290                                                           3 


spouse’s  interest  in  the  property  devolves  to  the  surviving 
spouse rather than to other heirs of the deceased spouse. Di‐
vorce  and  moving  to  another  primary  residence  also  sever 
the tenancy by the entirety. 
    Loventhal argues that the transfer of the property of the 
Edelsons’  tenancy  by  the  entirety  to  the  husband’s  trust 
eliminated the tenancy by the entirety and thereby removed 
the  shield  that  it  had  provided  against  Loventhal’s  enforce‐
ment of his claim against her; her half interest in the proper‐
ty, he argued, severed from the tenancy by the entirety, was 
fair game for him. The bankruptcy judge disagreed; the dis‐
trict court affirmed; and Loventhal now appeals to us, argu‐
ing  that  the  tenancy  by  the  entirety  having  been  dissolved, 
Mrs.  Edelson  was  not  entitled  to  the  exemption  that  she 
sought. 
    She argues that his appeal is moot because the bankrupt‐
cy court confirmed her plan and Loventhal didn’t appeal the 
confirmation.  But  a  debtor  in  a  Chapter  13  bankruptcy 
makes payments over several years, and during that period 
the  bankruptcy  plan  can  be  modified—or  even  converted 
into a Chapter 7 (liquidation) bankruptcy plan. See 11 U.S.C. 
§§ 1307(c),  1329(a)(1);  In  re  Urban,  375  B.R.  882,  887  (B.A.P. 
9th Cir. 2007). 
    The bankruptcy code provides in 11 U.S.C. § 522(b)(3)(B) 
that  “any  interest  in  property  in  which  the  debtor  had,  im‐
mediately  before  the  commencement  of  the  [bankruptcy] 
case,  an  interest  as  a  tenant  by  the  entirety”  is  exempted  in 
the  bankruptcy  proceeding  “to  the  extent  that  such  interest 
…  is  exempt  from  process  under  applicable  nonbankruptcy 
law,” which so far as relates to this case is 735 ILCS 5/12‐112. 
That  Illinois  statute  (the  relevant  nonbankruptcy  law)  ex‐
4                                                          No. 16‐1290 


empts  tenancies  by  the  entirety  from  process  to  satisfy 
judgment  “against  only  one  of  the  tenants”  (which  in  this 
case  would  be  Mrs.  Edelson).  And  the  deed  of  the  Farwell 
Residence to Mr. Edelson’s living trust states that “the bene‐
ficial  interest  of  said  trust  [is]  being  held  by  [the  Edelsons], 
husband and wife, as a tenancy by the entirety.” Moreover, 
the Illinois Joint Tenancy Act, 765 ILCS 1005/1c, as amended, 
states that when a trust “specifically state[s] that the interest 
of the husband and wife to the homestead property are to be 
held  as  tenants  by  the  entirety,  the  estate  created  shall  be 
deemed  to  be  a  tenancy  by  the  entirety.”  The  trust  instru‐
ment  even  provides  (unnecessarily)  that  nothing  in  it  shall 
conflict with the Joint Tenancy Act. 
     It’s  true—and  is  Loventhal’s  principal  argument—that 
the  trust  instrument  contains  (presumably  at  the  behest  of 
Mr. Edelson, the trustee, or advisers to him) provisions that 
are inconsistent with a tenancy by the entirety. For example, 
the trust instrument allows the trustee in his “sole and abso‐
lute discretion” to pay his legally enforceable debts from the 
trust and to amend the trust “in whole or in part,” again uni‐
laterally—and  even  to  “revoke  the  trust,”  also  unilaterally; 
and  “upon  revocation,  the  trustee  shall  deliver  the  trust 
property to me” (i.e., to Mr. Edelson). And there is more. But 
it’s all irrelevant, because the Joint Tenancy Act forbids any 
construal  of  the  trust  that  would  sever  the  tenancy  by  the 
entirety.  The  portions  of  the  trust  that  we’ve  just  quoted 
would if applied to the Farwell Residence sever the tenancy 
by the entirety and are therefore unenforceable. 
   So  the  tenancy  by  the  entirety  will  perdure  no  matter 
what  changes  Mr.  Edelson  makes  in  the  trust.  Of  course, 
Loventhal  will  still  be  able  to  collect  the  $16,000  that  Mrs. 
No. 16‐1290                                                  5 


Edelson  has  committed  to  pay  him  under  the  bankruptcy 
plan, but that is not relevant to this appeal. The judgment of 
the district court is  
                                                    AFFIRMED.